Citation Nr: 0126578	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  01-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Timeliness of appeal of a March 1999 rating action.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Mr. Winston P. Alcendor, 
Director
	Social and Economic Networking Consulting 
Agency



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
January 1976 and from March 1976 to March 1980.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2000 decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana Regional Office 
(RO). 

In August 2001, the veteran testified before the undersigned 
member of the Board at a videoconference hearing.

The veteran has raised the issues of entitlement to service 
connection for varicose veins, diabetes mellitus, Bell's 
Palsy and hypertension.  As those issues have not been 
properly developed on appeal, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In a March 1999 rating action, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for an acquired psychiatric 
disorder.  By that same rating action, entitlement to 
nonservice-connected pension benefits was granted and 
entitlement to special monthly pension was denied.  The 
veteran was notified of the decision by letter, with the 
attached rating action, in March 1999.

2.  In August 1999, the veteran filed a Notice of 
Disagreement concerning the March 1999 rating action.

3. In October 1999, the RO issued a Statement of the Case.

4.  In October 1999, following the issuance of the Statement 
of the Case, the RO received a statement from the veteran and 
his representative in which it was indicated that the veteran 
was appealing the determination that new and material 
evidence had not been submitted to reopen the claim for 
service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

A timely and adequate substantive appeal was filed with 
respect to that portion of the March 1999 rating decision 
that determined that new and material evidence had not been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder. 38 U.S.C.A. §§ 7104(a), 
7105(a)(d) (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).. 

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

The threshold question for the Board is whether the veteran 
filed a timely and adequate substantive appeal with respect 
to the March 1999 rating action in which the RO determined 
that new and material evidence had not been submitted to 
reopen his claim of service connection for an acquired 
psychiatric disorder.

An appeal to the Board is initiated by filing both a timely 
Notice of Disagreement and a timely Substantive Appeal.  38 
C.F.R. §§ 20.200, 20.202.  The Substantive Appeal can be set 
forth on a VA Form 9 ("Appeal to the Board of Veterans' 
Appeals") or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to the errors of fact or law made by the agency of original 
jurisdiction, i.e., the RO.  38 C.F.R. § 20.202.

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within the extended 
time limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303.  If the 
claimant fails to file a substantive appeal in a timely 
manner, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993). 

To be considered adequate, the appeal must set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination or determinations being appealed.  
38 C.F.R. § 20.202; see Archbold v. Brown, 9 Vet. App. 124, 
132 (1996).  The Board may dismiss any appeal which fails to 
allege specific errors of fact or law in the determination or 
determinations being appealed.  Id.

In October 1999, the veteran's representative submitted a 
statement that expressed a desire to appeal that portion of 
the March 1999 rating action in which the RO determined that 
new and material evidence had not been submitted to reopen 
his claim for service connection for an acquired psychiatric 
disorder.  It was stated that in order to obtain new and 
material evidence in support of the claim, a request for 
copies of all service medical records was being made.  It is 
clear that the October 1999 statement, which the Board 
construes a substantive appeal, was received both within 60 
days of the issuance of the Statement of the Case and within 
the remainder of the one-year period from the March 1999, 
mailing of the notification of the March 1999 rating 
decision.  The Board finds that the veteran's October 1999 
statement constituted a timely and adequate substantive 
appeal of the RO's March 1999 decision.  See 38 C.F.R. § 
20.202; Archbold.


ORDER

A timely appeal of the March 1999 decision of the RO that new 
and material evidence had not been submitted to reopen a 
claim of service connection for an acquired psychiatric 
disorder was filed; the appeal is granted with respect to 
this issue.


REMAND

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He asserts that he was treatment for 
the claim condition in June 1976 at the VA hospital in 
Syracuse, New York.  

The service medical records include a May 1976 consultation 
sheet that shows that the veteran was seen by the Syracuse VA 
Psychiatric Service.  It was indicated that he was undergoing 
a transient situational disturbance and that he should return 
to the Syracuse VA hospital for a short term admission the 
next day.  The impression was transient situational 
disturbance and depression.  At the time of this treatment, 
the veteran was stationed at Fort Drum.

The record shows that the RO requested outpatient records 
dated from January 1976 to the present from the Syracuse VA 
Medical Center and was notified by the facility in September 
1983 and February 1984 that no records were found.

The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  As 
records in the possession of the VA are deemed to be 
constructively of record, they must be obtained.  Id.  The RO 
should attempt to obtain all records from the Syracuse VA 
Medical Center and Fort Drum regarding psychiatric treatment 
in May and June 1976.  

The veteran has asserted that he was treated at a Ventura 
County Mental Health facility from 1980 to 1990 for the 
claimed psychiatric disorder.  In December 1998, the RO 
requested medical records from Ventura County Mental Health, 
however only records dated from 1990 to the present were 
requested.  Records dated from 1991 to 1998 were received in 
response to that request.  It appears that additional records 
dated in proximity to the veteran's second period of service 
may be available and should be obtained.

On VA examination in February 1999, the veteran reported that 
he had been receiving Social Security Administration 
disability benefits on the basis of his psychiatric disorder 
since 1998.  The complete record of the Social Security 
Administration has not been obtained.

The duty to assist  a veteran includes an obligation to obtain 
the records of a Social Security Administration adjudication 
awarding disability benefits.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  When the VA is put on notice, through the 
veteran's application, of the existence of Social Security 
Administration records, the VA must seek to obtain those 
records before proceeding with the appeal.  Lind v. Principi, 
3 Vet. App. 493, 494 (1992).

The RO should obtain all pertinent Social Security 
Administration records and all private medical records 
pertaining to psychiatric treatment from 1980 to the present, 
not previously obtained.  

Following the completion of the above mentioned development, 
the veteran should be afforded a VA examination for the 
purpose of determining the current nature and etiology of the 
claimed psychiatric disorder.  The examiner must be provided 
with the claims file so that all medical records pertaining 
to the claimed disorder can be reviewed prior to rendering 
the requested opinions.

The Board notes that in May 1999, the veteran had indicated 
that he wanted to appear at a videoconference hearing before 
a member of the Board.  The RO should clarify whether the 
veteran wants to appear for a hearing with respect to the 
issue currently on appeal.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the appropriate release to obtain 
the records of treatment of the Ventura 
County Behavioral Health from 1980 to 
1991.  Thereafter, the RO should obtain 
legible copies of those records.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should obtain all VA 
outpatient reports not of record 
pertaining to the veteran.  The RO should 
attempt to obtain all records of 
treatment at the Syracuse VA Medical 
Center dated from 1976, while the veteran 
was still on active duty and stationed at 
Fort Drum.  The RO should ascertain 
whether any pertinent medical records may 
be located at a medical facility at Ft. 
Drum, and if so, obtain those records.  
Once obtained, all records must be 
associated with the claims folder.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits 
to the extent possible.

4.  The RO then should schedule the 
veteran for a VA psychiatric examination 
to determine the diagnosis and the likely 
etiology of the claimed acquired 
psychiatric disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on his/her review 
of the complete medical record, the 
appropriate examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
current acquired psychiatric disorder 
which was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  The RO should also clarify 
whether the veteran wants a 
videoconference hearing before a member of 
the Board and, if so, schedule the veteran 
for such hearing.

6.  Following completion of the above, 
the RO review the veteran's claim.  If 
the claim remains denied, a supplemental 
statement of the case should be issued to 
the veteran and his representative and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board thanks the RO in advance for its assistance in 
completing the requested development and trusts that it will 
complete it in a timely fashion.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and 



(CONTINUED ON NEXT PAGE)



Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 



